Citation Nr: 1201986	
Decision Date: 01/19/12    Archive Date: 01/30/12

DOCKET NO.  09-33 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for urethritis.  

2.  Entitlement to service connection for residuals of burns on the back, neck, face and scalp.

3.  Entitlement to an initial rating in excess of 30 percent for psychiatric disability, to include anxiety disorder.

4.  Entitlement to an initial rating in excess of 10 percent for benign essential tremor of the upper extremities prior to July 12, 2007 and entitlement to a rating in excess of  30 percent thereafter.  

5.  Entitlement to a compensable rating for bilateral hearing loss.   

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Brian Hill, Attorney


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to September 1968 and from May 1969 to August 1971.  

This appeal to the Board of Veterans' Appeals (Board) arises from rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans' Affairs (VA).

The issues of entitlement to an initial rating in excess of 30 percent for psychiatric disability, to include anxiety disorder, entitlement to an initial rating in excess of 10 percent for benign essential tremor of the upper extremities prior to July 12, 2007 and entitlement to a rating in excess of 30 percent thereafter and entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the RO.

The Board notes that additional evidence has been received by VA since the issuance of the June 2009 statement of the case, which readjudicated the claim for increase for bilateral hearing loss and the two service connection claims.  However, as this evidence is not pertinent to these issues, it is appropriate for the Board to issue a decision in relation to them.  


FINDINGS OF FACT

1.  Although the Veteran experienced urethritis during service and complains of current urethral burning, he is not shown to have a current, chronic urethral disability.

2.  Although the Veteran sustained 2nd degree burns on the back, neck, face, and scalp in service, he is not shown to have any residual disability from these burns.  

3.  December 2008 VA audiometry testing showed that the Veteran had Level I hearing acuity in the right ear and Level I hearing acuity in the left ear and there is no indication or allegation that the Veteran's hearing acuity has worsened since that time.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for urethritis are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, (2011).  

2.  The criteria for entitlement to service connection for residuals of burns on the neck, face and scalp are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, (2011). 

3.  The criteria for a compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claims, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in August 2007 and June 2008, the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disabilities, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  As some of this notice was not provided until after the Veteran's claim was initially adjudicated, the claims were subsequently re-adjudicated in a May 2010 supplemental statement of the case, thereby correcting any defect in the timing of the notice.  See, e.g., Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  No further corrective action is necessary.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, Social Security Administration (SSA) records and the reports of VA examinations.  Also of record and considered in connection with the appeal are the written contentions of the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim, is required.  

II.  Factual Background

The Veteran's service treatment records show that he was found to likely have a urinary tract infection in November 1965.  In April 1966, it was noted that he was having symptoms of gross hematuria, dysuria and frequency.  He reported that he had not had intercourse for one year and had never had V.D.  In April 1967, he was noted to have blood in his urine and the diagnosis was hematuria.  In April 1967, he was formally found to have hematuria and posterior urethritis, both found not to be due to his own misconduct.  In September 1967, it was noted that he had experienced the return of a urinary tract infection.  In February 1968, the Veteran was found to have urethritis, acute, venereal.  

Throughout 1968, he was then seen for symptoms of urethral burning and discharge.  In July 1969, the Veteran was noted to have incurred second degree burns to his back and neck.  He reported that he was running across the deck after pulling chocks and ran behind a jet as it was turning up.  The wounds were cleansed and a furacin dressing was applied.  It was the examining medical professional's opinion that the burns were not likely to produce disability and that hospitalization was not required.  From July 1969 to January 1971, the Veteran was seen on a number of occasions for recurrent nonspecific urethritis.

In January 1971, it was noted that over the past seven months he had had numerous cultures, which were all negative except one, which showed Klebsiella Aerobacter bacteria.  In February 1971, the Veteran reported dysuria for the past 2 years following episodes of the nonspecific urethritis.  Physical examination showed small but boggy prostate and it appears that the Veteran was prescribed an antibiotic.  In March 1971, he was noted to still have some symptoms but overall he was really pretty normal.  On July 1971 separation examination, the Veteran's genitourinary system and skin were both found to be normal.  

A May 2001 VA ambulatory care note shows that the Veteran was seen for a routine physical examination.  He reported a 3 day history of urinary hesitancy, nocturia and frequency.  He denied hematuria.  He also requested a surgical evaluation for an inguinal hernia.  Physical examination showed a slightly enlarged prostate without nodules or tenderness, non melen, guaiac negative.  The diagnostic assessment was urinary tract infection.  The Veteran was prescribed Bactrim and instructed to return to the clinic in three months or sooner if needed.  

 In a September 2007 statement, the Veteran indicated that in July 1969, he suffered 2nd degree burns on his face, neck and back running behind the jet.  He noted that his rubber goggles melted and ran down his face.  He also still had a problem with urethral burning when he went to the restroom.  

On July 2008 VA skin examination, the examiner noted the Veteran's history of burns to the back and neck during service.  The Veteran reported that the burns were also to the face and scalp.  The examiner also noted that separation examinations in September 1968 and July 1971 made no mention of the Veteran having sustained burns.  The Veteran did not report any current symptoms.

Physical examination showed that there was no evidence of burn scars of the scalp, face or neck or back.  The examiner indicated that the second degree burns had apparently healed quite well without residual.  The diagnosis was no residuals of second degree burns occurring in the military with 0 percent of the exposed body area affected.  

On July 2008 VA genitourinary examination, the Veteran reported a burning sensation on the tip of the penis when he urinated.  The examiner noted that the Veteran had been seen on numerous occasions during service for urethritis but that there was no mention on separation examination of the Veteran having any urinary tract symptoms.  

Post-service, the record did not show the presence of any chronic urinary tract disorders since being first seen in the North Florida/South Georgia VA Medical System on May 2, 2007.  Urinalyses in May 2007 and November 2007 were entirely normal except for moderate protein in November 2007 with normal cell counts, which in the examiner's opinion ruled out any urinary tract infection.  The examiner noted that the Veteran did not have any renal dysfunction but did report nocturia times two and that he voided three to four times during the day.  He also reported hesitancy with a weak stream.  He stated that had minimal dysuria at the head of the penis.  He did not have the classical incontinence but he did have post-void dribbling.  He did not use absorbent pads.  The only surgery he had had was a cytoscopy.  He had not had recurrent urinary tract infections since first being seen at the VA clinic in 2007.  He had not had renal colic, bladder stones or acute nephritis.  The only hospitalization he had was during service for the posterior urethritis.

The Veteran had had no diagnosis of either benign or malignant neoplasm but his enlarged prostate on digital examination indicated that he did have benign prostatic hypertrophy.  He had not required catheterizations, dilations, or drainage procedures.  He did not use a special diet specific to his urinary tract.  He took no medications specifically for his urinary tract.  His genitourinary symptoms had no effect on occupational functioning or on his usual daily activities.  He was not on dialysis and did not have erectile dysfunction.  He did state that before ejaculation, a great deal of cloudy white fluid was discharged consistent with benign prostatic hypertrophy.  

Physical examination showed that the penis, testicles, epididymides and spermatic cords were normal.  There was a recurrent left inguinal hernia that the Veteran stated had been repaired first after discharge from the military.  Cremasteric reflexes were active bilaterally.  Anal sphincter tone was good.  The prostate was quite broad and soft but not boggy.  There was no prostatic nodularity.  The diagnoses were no present evidence for posterior urethritis and benign prostatic hypertrophy not as the result of, or associated with, service.   

In a September 2008 statement, the Veteran indicated that over the years a lot of the scarring from his in-service burns had gone away.  However, when he would get a lot of sun, the scarring showed on his neck and his hair would grow uneven.  

On December 2008 VA audiological evaluation, audiometry revealed that puretone thresholds (in decibels) were: 




HERTZ



1000
2000
3000
4000
RIGHT
 15
20
25
55
LEFT
15
20
25
60

The average puretone thresholds were 28.75 decibels, right ear, and 30 decibels, left ear.  Speech audiometry revealed that speech recognition was 100 percent in the right ear and 100 percent in the left ear.  The diagnosis was moderately severe to severe bilateral sensorineural hearing loss.  The Veteran reported difficulty understanding speech, especially with background noise.  The examiner found that the Veteran might experience mild difficulty understanding speech especially in noise and found that medical follow-up was not required.  

III.  Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

For hearing loss rating purposes the rating schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the numeric designation may be derived based solely on puretone threshold testing (Table VIA).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  Ratings for hearing impairment are derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's bilateral hearing loss has not varied significantly during the appeal period.  

Where there is a question as to which of two evaluations apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

A.  Service connection claims

The evidence of record clearly shows that the Veteran suffered from burns to the back and neck and from urethritis during service.  Additionally, he has affirmatively indicated that he also suffered burns to the face and scalp during service.  However, the evidence does not show that the Veteran has any current, chronic disability as a result of the burns or the in-service urethritis.  In this regard, the July 2008 VA genitourinary examiner specifically found that there was no present evidence for posterior urethritis and that the Veteran's benign prostatic hypertrophy was not associated with his military service.  Also, the July 2008 VA skin examiner  specifically found that the Veteran had no residuals of second degree burns occurring in the military with 0 percent of the exposed body area affected.  

Regarding the claimed urethritis, the Veteran has reported that he has ongoing burning when urinating.  However, it is not shown that this burning symptom, which was considered by the July 2008 VA examiner, is indicative of any underlying chronic urethral disability.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  The record also indicates that the Veteran experienced a urinary tract infection in May 2001.  However, in the absence of any record of subsequent infections, and given the July 2008 VA examiner's findings indicating that the Veteran did not have any current genitourinary disability related to service, the record does not show that the Veteran currently experiences such infections on a chronic, recurrent basis.  
  
Regarding the claimed burn residuals, the Veteran has alleged that although the scarring from the burns has mostly disappeared, when he gets a lot of sun, the scarring shows up on his neck and his hair grows uneven.  The Board notes that the Veteran is competent to report what he observes in terms of personal skin manifestations.  However, given that the July 2008 VA examiner, a VA physician, did not find any residual disability as a result of the burns, the weight of the evidence is against a finding that the burns have resulted in any current, chronic disability, to include scarring.  The Board also notes that the July 2008 VA examiner's finding is consistent with the finding of the examining medical professional in service indicating that the burns were not likely to produce disability. 

Congress has specifically limited entitlement to service connection for disease or injury incurred or aggravated in service to cases where a current disability resulting from service actually exists.  See 38 U.S.C.A. § 1110.  Hence, where, as here, competent evidence does not establish the existence of the current disabilities for which service connection is sought, chronic urethritis or chronic residuals of burns in service, there can be no valid claim for service connection for these disabilities on any basis.  See Gilpin v. West, 155 F.3d 1353(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Thus, service connection for these disabilities must be denied because the first essential criterion for a grant of service connection-the existence of such current, chronic disability- has not been met. 

B.  Compensable rating for bilateral hearing loss

The December 2008 VA audiological evaluation showed an average puretone threshold of 28.75 decibels in the right ear, with a speech recognition score of 100 percent and an average puretone threshold of 30 decibels in the left ear, with speech recognition of 100 percent.  Under Table VI, this constitutes Level I hearing in the right ear and Level I hearing in the left ear.  Thus, under Table VII, Level I hearing in both ears requires assignment of a noncompensable rating.  38 C.F.R. § 4.85.  Accordingly, the dispositive mechanical application of the rating criteria to the pertinent audiometric findings requires assignment of a noncompensable rating for the Veteran's bilateral hearing loss.  Id., Lendenmann, 3 Vet. App. 345 (1992).

The Board has also considered whether the Veteran's claim for increase should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008). 

 

ORDER

Service connection for urethritis is denied.

Service connection for residuals of burns to the neck, face and scalp is denied.  

A compensable rating for bilateral hearing loss is denied.  


REMAND

After the issuance of the July 2009 statement of the case pertaining to the Veteran's claims for increased ratings for psychiatric disorder and essential tremor, but prior to the appeals being received by the Board, additional pertinent evidence was added to the record.  This evidence consists of VA medical records pertaining to the Veteran's claims for increase for psychiatric disability and for essential tremor.  However, there is no supplemental statement of the case of record reflecting RO consideration of this evidence, in the first instance.  Accordingly, as there is no indication that the RO considered this evidence, the Board has no alternative but to remand this matter for consideration of the claims in light of the additional evidence received since the issuance of the July 2009 statement of the case, and for issuance of a supplemental statement of the case reflecting such consideration.  See 38 C.F.R. §§ 19.31, 19.37.  The RO should also consider the additional evidence that was submitted by the appellant after the appeal was received by the Board, including an October 2010 private psychiatric evaluation report.  The Board notes that while the Veteran's representative waived initial RO consideration of this evaluation report, as the case is now being remanded, the RO should specifically consider it when readjudicating the Veteran's claims.

The Board also notes that as the Veteran's claim for a TDIU rating is potentially dependent on the outcome of the two increased rating claims, it is inextricably intertwined with these claims.

Prior to issuing the supplemental statement of the case, the RO should obtain all available VA records of treatment and evaluation for the Veteran's service-connected disabilities, to include essential tremor and psychiatric disability since January 2011.  The RO should then determine whether any additional development, to include the provision of current VA examinations pertaining to any of the Veteran's claims, should be provided.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all available VA records of treatment and evaluation for the Veteran's service-connected disabilities, to include essential tremor and psychiatric disability, since January 2011.  

2.  The RO should specifically review all of the pertinent evidence added to the claims file since the issuance of the July 2009 statement of the case.  The RO should then determine whether any additional development, to include the provision of VA examinations, is required prior to readjudication of the Veteran's claims.

3.  The RO should then readjudicate the claims for increase for psychiatric disability and essential tremor and the claim for a TDIU.  If any remain denied, the RO should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


